DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5-8, 11-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al. U.S. Patent Publication No. 2016/0259514 (hereinafter Sang).
Consider claim 1, Sang teaches an electronic device comprising: a hinge (Figure 2b, bending line BL11); a first housing comprising a first surface which faces a first direction and a third surface which faces a second direction facing away the first direction (Figure 2b, housing located to the right of BL11); a second housing comprising a second surface which faces the first direction and a fourth surface which faces the second direction facing away the first direction (Figure 2b, housing located to the left of BL11), and folding with the first housing based on the hinge (Figure 2b, BL11); a flexible display extending from the first surface to the second surface (Figure 2b, right and left of BL11); at least one sensor circuit for detecting an angle between the first housing and the second housing (Figures 1-2 and [0072], deformation angle); and a processor operatively coupled with the flexible display and the at least one sensor circuit, wherein the processor is configured to (Figures 1-2, controller 130): when the angle is within a first range, control the flexible display to display a first user interface of a first application, the first user interface comprising a first object that is displayed in a first area (interface in figure 2a, object 201 in the center area), and when the angle is within a second range that is less than the first range (Figure 3): identify whether the first object is a designated object to move its position according to the angle, in the first application ([0092], apparatus divides the icons  and thus apparatus identify objects), and in response to identifying that the first object is the designated object, control the flexible display to display a second user interface of the first application (Figure 3), the second user interface comprising the first object that is displayed by moving to a second area not overlapping within the first area (interface in figure 2a and figure 3, object 201), wherein the first area comprises a partial area that corresponds to a position of the hinge (Figures 2a-b, center area corresponds to a position of BL11), and wherein the second area is different from the first area and disposed away from the first area ([0093] and figure 2b, the apparatus moves the objects O11 and O21 toward direction D1 and direction D2 and thus areas in figures 2a-b are different (see also figure 3), wherein at least one of the first object displayed in the second area not overlapping with the first area is adjusted based on a position, a size, or a shape of the second area (Figures 2a-b, 3, object 201).
Sang’s figure 2 does not appear to specifically disclose wherein at least one of a size, a shape, or a color of the first object is adjusted.
However, Sang teaches in figure 6 wherein at least one of a size, a shape, or a color of the first object is adjusted (Figure 6 and [0139], see size, shape in ES1/ES (e.g. see for example “Mail”).


Consider claim 2, Sang teaches all the limitations of claim 1. In addition, Sang teaches a touch sensor, wherein the processor is further configured to determine the second area based on at least one of a contact area detected through the touch sensor and a hovering input detection area (Figure 3 and [0101-0103]).

Consider claim 3, Sang teaches all the limitations of claim 2. In addition, Sang teaches the processor is further configured to: determine a grip mode based on the contact area (Figure 3 and [0101-0103]), and determine the second area based on at least one of the grip mode, a grip direction, a hovering input detection direction, or a user preferred direction, and wherein the grip mode comprises at least one of a one-hand grip mode or a two- hand grip mode (Figure 3 and [0101-0103]).

Consider claim 5, Sang teaches all the limitations of claim 3. In addition, Sang teaches in the two-hand grip mode, the processor is further configured to determine the second area, based on the user preferred direction ([0104] wherein the user preferred direction comprises at least one of an object display direction pre-designated by a user or a primary used direction (Figure 3, primary used direction indicted by the arrows) 

Consider claim 6, Sang teaches all the limitations of claim 5. In addition, Sang teaches the processor is further configured to determine the primary used direction based on a hovering input detected for a designated time duration or a contact area shape change (Figure 3 and [0104], the user may move the objects, which are difficult to be selected by the touch operation, to the areas, which are easy to be touched and correspond to the areas gripped by the user, and easily select the objects. Thus, [0104] teaches contact area shape change).

Consider claim 7, Sang teaches all the limitations of claim 1. In addition, Sang teaches the second user interface simultaneously includes the first object in the second area (Figure 3, O11) and a third area in the first user interface (Figure 3, O21. Note that O21 is included in figure 2a).

the second area is disposed over the second surface and the third area is disposed over the first surface (Figure 3, O11 in A11 and O21 in A21).

Consider claim 11, it include the limitations of claim 1 and thus it is rejected by the same reason.

Consider claim 12, it include the limitations of claim 2 and thus it is rejected by the same reason.

Consider claim 13, it include the limitations of claim 3 and thus it is rejected by the same reason.

Consider claim 15, it include the limitations of claim 5 and thus it is rejected by the same reason.

Consider claim 16, it include the limitations of claim 6 and thus it is rejected by the same reason.

Consider claim 17, it include the limitations of claim 7 and thus it is rejected by the same reason.

Consider claim 18, it include the limitations of claim 8 and thus it is rejected by the same reason.

Claims 4, 10, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang as applied to claims 1, 3, 11, 13 above, and further in view of Jun et al. U.S. Patent Publication No. 2017/0060391 (hereinafter Jun).
Consider claim 4, Sang teaches all the limitations of claim 3. In addition, Sang teaches in grip mode, the processor is further configured to determine the second area, based on at least one of the grip direction or the hovering input detection direction (Figure 3 and [0101-0103]). In addition, figures 5a-b illustrates user using only one-hand.
Sang does not appear to specifically disclose one-hand grip mode.
However, in a related field of endeavor, Jun teaches in [0010], the controller according to an exemplary embodiment may detect a hand of the user that grasps the electronic device, and identify the user-preferred region based on the hand of the user and further teaches one-hand grip mode (figure 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide one-hand grip mode as taught by Jun with the benefit that a preferred region may approximate the reach of the thumb of the hand of the user based on the physical dimensions and characteristics of the hand as suggested by Jun in fig. 1 and [0073].

Consider claim 10, Sang teaches all the limitations of claim 1. In addition, Sang teaches if the angle is within the second range, the processor is further configured to control the flexible display (figure 4b and figure 5b).
Sang does not appear to specifically disclose control the flexible display to display an additional object for changing a display area of at least one second object in the second user interface.
However, Jun teaches control the flexible display to display an additional object for changing a display area of at least one second object in the second user interface (Figure 6a-b, objects 610-620).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an object for changing a display area with the benefit that user should be able to configure a user-preferred region as mentioned in [0157-0160].

Consider claim 14, it include the limitations of claim 4 and thus it is rejected by the same reason.

Consider claim 20, it include the limitations of claim 10 and thus it is rejected by the same reason.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang as applied to claims 1 and 10 above, and further in view of Tamura U.S. Patent Publication No. 2012/0319943 (hereinafter Tamura).
Consider claim 9, Sang teaches all the limitations of claim 1. In addition, Sang teaches the processor is further configured to: identify at least one sub-object in the first user interface, and adjust a display position of the at least one sub-object in the second user interface, and wherein the at least one sub-object is displayed in a different area than the first area (Figure 2a-b, object 201).
Sang does not appear to specifically disclose adjust a display position of the at least one sub-object in the second user interface based on a use frequency of the at least one sub-object.
However, in a related field of endeavor, Tamura teaches improve the operabilities in accordance with the open/close angle of the device in [0010], and further teaches adjust a display position of the at least one sub-object in the second user interface based on a use frequency of the at least one sub-object ([0034-0035] and figure 3).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to adjust a display position based on use frequency as taught by Tamura in order to improve the operabilities in accordance with the open/close angle of the device as suggested by Tamura in [0010].

Consider claim 19, it include the limitations of claim 9 and thus it is rejected by the same reason.

Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive.
On pages 9-10, Applicant argues that “the electronic device of FIGS. 6A-B of Sang discloses that, as the electronic device is unfolded, the object displayed in the hinge area is expanded and displayed to the non-hinge area.” The Office respectfully disagrees for the following reasons.
Sang teaches object 201 in figure 2a do not overlap object 201 in figure 3. Furthermore, “Mail” object in figure 6a do not overlap “Mail” object in figure 6b. Consequently, these arguments have been considered but they are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vertegaal et al. 2010/0045705 teaches folding a flexible display around either or both its horizontal or vertical axis, either in sequence or simultaneously, serves as a means of input to the software that alters the image content of the document, or affects associated computing functionality as suggested in figure 4 and [0068].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621